DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 18, 2019.  Claims  1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 12 and 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Does claim 1 fall into one of four of the statutory categories?  Yes. The preamble of claim 1 recites a method, and the body of the claim positively recites a series of method steps.  Therefore, claim 1 is directed to a process.
Does claim 16 fall into one of four of the statutory categories?  Yes.  The preamble of claim 16 recite a system and the body of claim 16 recites at least one physical element, i.e., “one or more processors and one or more non-transitory 
Does claim 19 fall into one of four of the statutory categories?  Yes.  The preamble of claim 19 recites a non-transitory computer-readable storage medium.  The preamble of claim 19 also recites that the non-transitory computer-readable storage medium is operatively coupled to one or more processors to cause the one or more processors to perform operations.  The body of claim 19 positively recites a series of operational steps performed by the non-transitory computer-readable storage medium and the one or more processors.  Therefore, claim 19 is directed to an apparatus.
	Step 2A – Prong 1
Do claims 1, 16 and 19 recite a judicial exception?  Yes.  The claims recite the limitations of determining a suggested speed at the upcoming location for the vehicle based at least in part on the weather condition and the road condition, and determining that the received speed of the vehicle is greater than the suggested speed.  The determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitation(s) in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors” nothing in the claims preclude the determining steps from practically being performed in the human mind/visually.  For example, but for the “one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors” language, the claims encompass the user manually/visually determining a suggested speed at the upcoming location for the vehicle based at least 

Does claim 7 recite a judicial exception?  Yes.  The claim recites the limitation of determining information associated with the weather condition or the road condition based at least in part on the received data.  The determining limitation, as drafted, is process that, under its broadest reasonable interpretation, cover a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors” nothing in the claims preclude the determining step from practically being performed in the human mind/visually.  For example, but for the “one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors” language recited in base claim 1, claim 7 encompasses the user manually/visually determining information associated with the weather condition or the road condition based at least in part on the received data.  This limitation is mental process.

Do claims 11, 18 and 20 recite a judicial exception?  Yes.  The claims recite the limitation of determining a suggested following distance of the vehicle based at least in part on the weather condition and road condition.  The determining limitation, as drafted, is process that, under its broadest reasonable interpretation, cover a performance of the limitation in the mind but for the recitation of generic computer components. That is, 
Does claim 15 recite a judicial exception?  Yes.  The claim recite the limitation of determining a data-security risk for the one or more computing devices associated with the vehicle.  The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors” in the base claim, nothing in claim 15 preclude the determining step from practically being performed in the human mind/visually.  For example, but for the “one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors” language recited in the base claim, claim 15 encompasses the user manually/visually determining a data-security risk for the one or more computing devices associated with the vehicle.  This limitation is a mental process.

Step 2A – Prong 2
Do claims 1, 16 and 19 integrate the judicial exception into a practical application?  No.  The claim recites one additional element: receiving, from one or more computing devices associated with a vehicle, status information associated with the vehicle, wherein the status information comprises a location and a speed of the vehicle; obtaining a weather condition and a road condition associated with an upcoming location of the vehicle, wherein the upcoming location is determined based at least in part on the received location of the vehicle; and sending the suggested speed to the one or more computing devices associated with the vehicle.  The one or more processors and computer-readable memories in these steps are recited at a high level of generality, i.e., as a generic processor and memory performing a generic computer function of receiving and/or distributing data, and amount to mere data gathering, which is a form of insignificant extra-solution activity.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, claims 1, 16 and 19 are directed to the abstract idea.

Does claim 7 integrate the judicial exception into a practical application?  No.  The claim recites one additional element: receiving, from a plurality of other vehicles, data collected by a plurality of sensors associated the other vehicles.  The one or more processors and computer-readable memories in this step are recited at a high level of generality (i.e., as a general means of receiving/transmitting an electronic representation of data collected by a plurality of sensors associated the other vehicles), 

Do claims 11, 18 and 20 integrate the judicial exception into a practical application?  No.  Each claim recites one additional element: sending the suggested following distance to the one or more computing devices associated with the vehicle.  The one or more processors and computer-readable memories in this step are recited at a high level of generality (i.e., as a general means of receiving/transmitting an electronic representation of the suggested following distance to the one or more computing devices associated with the vehicle), and amount to mere data gathering, which is a form of insignificant extra-solution activity.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, claims 11, 18 and 20 are directed to the abstract idea.

Does claim 15 integrate the judicial exception into a practical application?  No.  The claim recite one additional element: sending an alert regarding the data security risk to the one or more computing devices associated with the vehicle.  The one or more processors and computer-readable memories in this step is recited at a high level of generality (i.e., as a general means of receiving/transmitting an electronic representation of an alert regarding the data security risk to the one or more computing 

Step 2B 
Do claims 1, 6, 7, 11, 15, 16 and 18 – 20 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer component(s) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, claims 1, 6, 7, 11, 15, 16 and 18 – 20 are ineligible.

Dependent claims 2 – 5, 8 – 10, 12, 15, 17, 18 and 20  and are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 2 – 5, 8 – 10, 12, 15, 17, 18 and 20 are either recited at a high level of generality or amount to mere data gathering, which is a form of insignificant extra-solution activity.   Therefore, claims 1 – 12 and 15 – 20 are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0211870 A1 to Nickolaou (herein after "Nickolaou publication") in view of U.S. Patent Application Publication No. 2018/0346116 A1 to Kundu et al. (herein after "Kundu et al. publication").
Note: Claim language is in bold typeface, and the examiner’s comments and cited passages from the prior art reference(s) are in normal typeface.
As to claim 16,
the Nickolaou publication discloses a system for managing vehicle safety, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations (see ¶18) comprising: 
receiving, from one or more computing devices (70) associated with a vehicle (54), status information associated with the vehicle, wherein the status information comprises a location and a speed of the vehicle (see Figure 1 and ¶18, where the Nickolaou publication discloses that “[h]ost vehicle 54 may include any number of different hardware components and other devices, including various types of sensors 70, a telematics unit 72, and a control module 74. Sensors 70 may generate readings that are representative of the position, velocity . . . of host vehicle 54”)(Emphasis added); and
obtaining a weather condition and a road condition associated with an upcoming location of the vehicle, wherein the upcoming location is determined based at least in part on the received location of the vehicle (see Figure 2 and ¶20 – ¶38, especially ¶26 where the Nickolaou publication discloses identifying potential hazards or concerns “such as: construction concerns, traffic concerns, and weather concerns, to cite a few possibilities”). 
The Nickolaou publication also discloses “perform[ing] one or more remedial actions in response to potential concerns previously identified.”  (See ¶39.)
The Nickolaou publication, however, fails to specifically disclose 
determining a suggested speed at the upcoming location for the vehicle based at least in part on the weather condition and the road condition; 
determining that the received speed of the vehicle is greater than the suggested speed; and 
sending the suggested speed to the one or more computing devices associated with the vehicle.

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Nickolaou publication to perform the steps of determining a suggested speed at the upcoming location for the vehicle based at least in part on the weather condition and the road condition, determining that the received speed of the vehicle is greater than the suggested speed, and sending the suggested speed to the one or more computing devices associated with the vehicle, as suggested by the Kundu et al. publication, in order to avoid potential accidents.

As to claim 17,
the Nickolaou publication discloses the invention substantially as claimed, including feeding the obtained weather condition and the road condition to a model.  (See ¶25, where the Nickolaou publication discloses an algorithmic model “develop[ing] 2D or even 3D models based upon the various street level images [i.e., 
The modified Nickolaou publication, however, fails to disclose
the model being created based at least in part on historical data associated with the upcoming location; and obtaining an output of the model, wherein the output comprises the suggested speed.
The Kundu et al. publication discloses that the vehicular alert system 100 being deployed within an estimated region of need.  “The estimated region of need may be based on current traffic, weather, weather forecast, road conditions, history of accidents, history of a driver, proximity to regions of concern, e.g., hazards, schools, accidents, etc.” (See ¶30.)(Emphasis added.)  Thus, the Kundu et al. publication discloses the vehicular alert system 100 being established based at least in part on historical data associated with the upcoming region of concern.  Such disclosure suggest a model being created based at least in part on historical data associated with the upcoming location. 
The Kundu et al. publication also discloses that “[t]he predetermined amount to reduce the speed limit by may depend on, for example, the nature of the current hazard, a history of accidents in this region of the road, or the type of vehicle being driven.”  (See ¶38.)(Emphasis added.)   Such disclosure suggests obtaining an output of the model, wherein the output comprises the suggested speed.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Nickolaou publication to perform the steps of feeding the obtained weather condition and the road condition to a model, wherein 

As to claim 1,
claim 1 is directed to a method but the method steps require the same scope of limitation as claim 16.  Therefore, claim 1 is rejected for the same reason(s) as claim 16, as discussed herein above.

As to claim 2,
the Nickolaou publication, as modified by the Kundu et al. publication (see ¶38), discloses adjusting, by the one or more computing devices associated with the vehicle, the speed of the vehicle based on the suggested speed and data collected by one or more sensors associated with the vehicle.

As to claim 3,
according to ¶18 of the Nickolaou publication, the “Host vehicle 54 may include any number of different hardware components and other devices, including various types of sensors 70, a telematics unit 72, and a control module 74. Sensors 70 may generate readings that are representative of the position, velocity, acceleration, yaw rate and/or other vehicle dynamics of host vehicle 54.” Thus, the Nickolaou publication status information comprising at least data gathered by one or more sensors associated with the vehicle. 

As to claim 4,
the Nickolaou publication disclosea the weather condition comprising: a type of weather; a level of precipitation; a time period of precipitation;23Attorney Docket No.: 55KS-295026 a temperature; a humidity level; or a natural disaster.  (See ¶29.)

As to claim 5,
the Nickolaou publication discloses the road condition comprising: a status of snow or ice removal; or occurrence of a traffic accident. (See ¶29.)

As to claim 6,
the Nickolaou publication discloses the obtaining the weather condition and the road condition associated with the upcoming location of the vehicle comprising: receiving information about weather conditions and road conditions from a plurality of Internet services (see ¶15, where “internet protocol (IP) cameras” are used to obtain weather and road conditions associated with the upcoming location, and ¶16, where “image sources, such as internet websites, webcams” are used to obtain weather and road conditions associated with the upcoming location); storing the received information in one or more databases; and retrieving information associated with the upcoming location of the vehicle from the one or more databases.

claim 7,
the Nickolaou publication discloses the obtaining the weather condition and the road condition associated with the upcoming location of the vehicle comprising: receiving, from a plurality of other vehicles, data collected by a plurality of sensors associated the other vehicles (see ¶16, where “additional image sources 60 include cameras mounted on other vehicles”); and determining information associated with the weather condition or the road condition based at least in part on the received data. (See ¶17, where still images, video and/or other information from one or more stationary traffic cameras 12-30 and 36-50 are processed according to the desired driving enhancement.)

As to claims 8 – 10,
claims 8 – 10 are directed to a method but the method steps require the same scope of limitation as claim 17.  Therefore, claims 8 – 10 are rejected for the same reason(s) as claim 17, as discussed herein above.

As to claims 12 – 14,
the Nickolaou publication discloses the invention substantially as claimed, except for
receiving, from the one or more computing devices associated with the vehicle, updated status information associated with the vehicle at the upcoming location, wherein the updated status information comprises an actual speed of the vehicle at the upcoming location; and updating the suggested speed at the upcoming location based at least in part on the updated status information;  
determining, based on the updated status information, that a safety incident occurred to the vehicle at the upcoming location; and modifying the suggested speed to a value smaller than the actual speed of the vehicle at the upcoming location; 
determining, based on the updated status information, that no safety incident occurred to the vehicle at the upcoming location; and modifying the suggested speed to be equal to the actual speed of the vehicle at the upcoming location.
Updating information/data associated with vehicle systems is old and well known, as demonstrated by the Nickolaou publication who discloses 2D and 3D “models [being] updated as subsequent street level images are received”.  (See ¶25; see also Fig. 2.)  Such disclosure of updating 2D and 3D models used to manage vehicle safety suggests the updating features of claims 12 – 14.
Hence, it would have been an obvious exercise of ordinary skill in the art before the time the invention was filed to further modify the Nickolaou publication to update information/data associated with managing vehicle safety, since the claimed updating limitations are generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 



claim 19,
claim 19 is directed to a non-transitory computer-readable storage medium but the performed operations require the same scope of limitation as claim 16.  Therefore, claim 19 is rejected for the same reason(s) as claim 16, as discussed herein above.

Claims 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Nickolaou publication in view of the Kundu et al. publication, and further in view of U.S. Patent Application Publication No. 2020/0324766 A1 to Zhao et al. (herein after "Zhao et al. publication").
Note: Claim language is in bold typeface, and the examiner’s comments and cited passages from the prior art reference(s) are in normal typeface.
As to claims 11, 18 and 20,
the modified Nickolaou publication discloses the invention substantially as claimed, except for
determining a suggested following distance of the vehicle based at least in part on the weather condition and road condition; and sending the suggested following distance to the one or more computing devices associated with the vehicle.
Determining a suggested following distance of the vehicle based at least in part on the weather condition and road condition is old and well known, as demonstrated by the Zhao et al. publication who discloses that “the desired minimum following gap and the desired maximum following gap may be vehicle-specific and determined in relation to vehicle speed, vehicle load, road surface conditions, weather conditions, etc.” (See 
  It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Nickolaou publication to perform the steps of determining a suggested following distance of the vehicle based at least in part on the weather condition and road condition; and sending the suggested following distance to the one or more computing devices associated with the vehicle, as suggested by the Zhao et al. publication, in order to avoid potential accidents.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the Nickolaou publication in view of the Kundu et al. publication, and further in view of WO 2019175422 A1 to Egger et al. (herein after "Egger et al. publication").
Note: Claim language is in bold typeface, and the examiner’s comments and cited passages from the prior art reference(s) are in normal typeface.
As to claim 15,
the modified Nickolaou publication discloses the invention substantially as claimed, except for
determining a data-security risk for the one or more computing devices associated with the vehicle; and sending an alert regarding the data security risk to the one or more computing devices associated with the vehicle.

 It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Nickolaou publication to perform the steps of determining a data-security risk for the one or more computing devices associated with the vehicle, and sending an alert regarding the data security risk to the one or more computing devices associated with the vehicle, as suggested by the Egger publication, to ensure data transfer rates and latencies are not compromised.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666